Case 1:18-cr-00072-ARR Document 151 Filed 02/25/20 Page 1 of 1 PageID #: 801

CRIMINAL CAUSE FOR SENTENCING


BEFORE; ROSS. U.S.D.J.              FEB.25.202Q           Time: 2: QQpm


 OR-18-72                                   DEFT NUMBER:


DEFT NAME: David Wickham

       X present             not present          X     cust.              bail


DEFENSE COUNSEL: Florian Miedel

       X present             not present          X CJA            RET.




A.U.S.A. : Nomi Berenson                                  CLERK: D. LASALLE


Reporter


INT:     (LANG.-




XXX    CASE CALLED.            SENTENCING ADJ'D TO


X      SENTENCING HELD.        x    STATEMENTS OF DEFT AND COUNSEL HEARD.

                                                  jyo               OF THE
X      DEFT SENTENCED ON COUNT


         Supersedina)     IndictmenO/ Information.




REMAINING OPEN COUNTSARE DISMISSED ON                     GOVTS MOTION


                                                                  COURT'S MOTION


       COURT ADVISED      DEFT OF RIGHT TO APPEAL.                I.E.P.   GRANTED.


       DEFT   REMANDED.              DEFT   ON   BAIL   PENDING   APPEAL.


OTHER:
